Citation Nr: 0833854	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Timeliness of filing a request for waiver of overpayment 
in the amount of $6841.00.  

2.  Entitlement to service connection for hypertension

3.  Entitlement to service connection for a lumbar spine 
disability. 

4.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a request for 
waiver of an overpayment in the amount of $6841.00; from an 
October 2004 rating decision that denied service connection 
for hypertension; and from a July 2005 rating decision that 
denied service connection for degenerative disc disease of 
the lumbar spine and post-traumatic stress disorder.


FINDING OF FACT

In September 2008, VA received Social Security Administration 
information that showed that the veteran died on August [redaced], 
2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Because of the death of the appellant, the appeal 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


